Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
	Claim 1 objected to.  Specifically, variable c(R3) in formula (2) of claim 1 should be amended to (R3)c.
	Claim 18 is objected to.  As written it appears that claim 18 is meant to be an independent claim but refers to claim 1 for all of the structural limitations of Formulae (1) and (2).  Being that claim 18 is, for all intents and purposes, and independent claim, the structural limitations of formulae (1) and (2) must be included in claim 18 and claim 18 be written as an independent claim.
Claim 20 is objected to.  As written it appears that claim 20 is meant to be an independent claim but refers to claim 1 for all of the structural limitations of Formulae (1) and (2).  Being that claim 20 is, for all intents and purposes, and independent claim, the structural limitations of formulae (1) and (2) must be included in claim 20 and claim 20 be written as an independent claim.  If claim 20 is meant to stay as a dependent claim then it must be clear as to the content of the emitting layer.  Claim 20 only states that the emitting layer is comprised of a compound of formula (2), yet claim 1 requires both compounds of formulae (1) and (2) to be present in the emitting layer.  See the 112(b) and 112(d) rejections regarding this discrepancy. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 20, which has been amended via preliminary amendment to be dependent on claim 1, is drawn to a display device comprising a first electrode, a second electrode and an organic material layer disposed between the first and second electrodes which is comprised of an emitting auxiliary layer and an emitting layer.  The emitting auxiliary layer comprises a compound represented by Formula (1) and the emitting layer comprises a 
Claims 20 and 21 are additionally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 20 recites the limitation “the organic electronic element according to claim 1” which lacks proper antecedent basis.  Claim 1 is drawn to an organic electric element, not an organic electronic element.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The way claim 20 is written suggests that it does not further limit claim 1 from which it depends.  Specifically, claim 1 requires that the emitting layer comprise a compound of both formula (1) and formula (2).  However, claim 20 only recites that the emitting layer comprise a compound of formula (1), which appears to therefore broaden the scope of claim 20 beyond what is permitted by claim 1.  Claim 18 also suffers from the same issue as claim 20.  Applicant may cancel the claims, amend the claims to place the claims in proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 9, 10, 12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumatsu et al. (US 2015/0115240).
Claim 1: Fukumatsu et al. teaches organic electroluminescent elements which comprises an anode, a cathode, and an emissive layer.  The emissive layer is comprised of two host materials and light-emitting dopant (abstract).  At the outset, the first host materials taught by Fukumatsu et al. apply to Applicants claimed second host, and the second host materials taught by Fukumatsu et al. apply to Applicants claimed first host.  While Fukumatsu et al. does not exemplify an electroluminescent device comprising a first host and a second host material which satisfy formulae (1) and (2) of independent claim 1, Fukumatsu et al. renders obvious embodiments which do satisfy formulae (1) and (2) of claim 1.  Specifically, the first host 5.  Additionally, linkers L1 through L4 in compounds 3-1 through 3-52 are single bonds and variables Ar1 and Ar2 as well as variables Ar3 and Ar4 each combine to form a ring.  Regarding the first host, at least compounds 1-23, 1-24, 1-30, 1-31, 1-32, 1-33, 1-34, 1-59, 1-60, 1-64, 1-65, 1-66, 1-67, 1-92, 1-93, 1-100, 1-101, 1-102, 1-103, 1-135, 1-136, and 1-137 satisfy all of the limitations of formula (2) of independent claim 1.1  The selection of any one of the first host materials listed above as taught by Fukumatsu et al. in combination with most, if not all, of the second host materials taught by Fukumatsu et al. as a mixed host system in an emission layer for an organic electroluminescent device satisfies all of the limitations of independent claim 1.  
Claim 2: Most, if not all, of the explicitly taught second host materials of Fukumatsu et al. also satisfy Formula (3).  For example, compound 3-2 reads on formula (3) of claim 2 with variables a and b equal to zero, variable L5 being a m-phenylene linker, variables L3 and L4 being equal to a single bond, and variables Ar3 and Ar4 combining to form a ring.  
Claim 4: Compound 3-2 of Fukumatsu et al. also satisfies formula (3-1) of claim 4 with variable a’ being equal to zero.
Claim 5: Compound 3-2 of Fukumatsu et al. also satisfies claim 5 in that both Ar3 and Ar4 are C6 aryl groups. The fact that these two aryl groups are bonded to form a ring does not exclude compound 3-2 (and the other compounds of Fukumatsu et al.) from satisfying claim 5. 
Claim 7: Variable L5 in compound 3-2 of Fukumatsu et al. is substituted at the meta-position, thereby satisfying claim 7.
Claim 9: Compound 1-23 of Fukumatsu et al. satisfies Formula (4) of claim 9.  
Claim 10: In compound 1-23 of Fukumatsu et al. rings A and B read on formula (B-1) of claim 10.

Claim 15: The working device examples of Fukumatsu et al. employ NPB as a hole-transporting layer.  NPB has the structure 
    PNG
    media_image1.png
    100
    153
    media_image1.png
    Greyscale
 which satisfies Formula (1) of claim 1.
Claims 16 and 17: Fukumatsu et al. exemplifies employing the first host and second host at 1:1 ratios, which falls within the ratios required by claims 16 and 17.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (KR-1020150007476, cited on Applicants information disclosure statement, filed on 1/29/19).
Yun et al. teaches an organic electroluminescent device comprising an anode, a cathode, a light emitting auxiliary layer which is comprised of a compound satisfying general formula 1 (with compounds 1-1 through 1-95 being explicitly taught) and a light emitting layer comprising a compound satisfying one of general formulae (2) through (6).  Most, if not all, of the compounds 1-1 through 1-95, which are employed in the light emitting auxiliary layer, satisfy all of the limitations of formula (1) of claim 18.  Some of the explicitly taught compounds which satisfy general formula (2) of Yun et al., which are employed in the light emitting layer, satisfy all of the limitations of formula (2) of claim 18.  Example 1 of Yun et al. teaches preparing an organic electroluminescent device wherein one of the explicitly taught compounds 1-1 through 1-95 are employed in an emitting auxiliary layer, and compound 2-5 is employed in the light emitting layer.  While compound 2-5 does not satisfy formula (2) of claim 18, the selection of a compound to serve as host material in the emissive layer which does satisfy all of the limitations of formula (2) of claim 18 would have been obvious to one having ordinary skill in the art given the overall teachings of Yun et al.  Specifically, compounds 2-8, 2-24, 2-28, 2-29, 2-30, and 2-32 of Yun et al. satisfy formula (2) of claim 18.  One of ordinary skill in the art understands that Yun et al. teaches devices where any one of the compounds of formula (1) are employed in an emitting auxiliary layer, and any one of the compounds of formula (2) are employed in an emitting layer, including the specific compounds recited above.  Embodiments where said specific compounds are employed in the emitting layer satisfy all of the limitations of formula (2) of claim 18, and such a device would satisfy all of the limitations of claim 18.  Further, Yun 

Allowable Subject Matter
Claims 3, 6, 8, 11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  While it has been known that mixed host systems in emission layer(s) can improve overall efficiency in organic electroluminescent devices, the combination of the specific host materials which satisfy claims 3, 6, 8, 11, 13, and 14 are not taught or suggested in the prior art.  While there are prior art teachings which satisfy the structural limitations of either the first host or the second host of claims 3, 6, 8, 11, 13, and 14, none of these prior art teachings are suggestive of employing a mixed host system which would satisfy these claims.  Only through improper hindsight reasoning would such a combination be possible. 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As one example, compound 1-23 satisfies formula (2) of claim 1 with ring A being a fused benzene ring, linker L6 being a single bond, variable Ar5 being a naphthyl group, variables c, d, e and j being equal to zero, variable X1 being equal to N-L7-Ar6 with linker L7 being a single bond and variable Ar6 being a 3,5-diphenyltriazinyl group.